1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JOSE ENOIS MANZO
7
8
9                  IN THE UNITED STATES DISTRICT COURT
10                FOR THE EASTERN DISTRICT OF CALIFORNIA

11
12   UNITED STATES OF AMERICA,   )   Case No.    2:18-CR-0155 WBS
                                 )
13                               )
     Plaintiff,                  )   STIPULATION AND ORDER
14                               )   CONTINUING STATUS CONFERENCE AND
                         vs.     )   EXCLUDING TIME
15                               )
     JOSE ENOIS MANZO,           )
16                               )   Date:      January 22, 2019
                                 )   Time:      9:00 a.m.
17   Defendant.                  )   Judge:     Hon. William B. Shubb

18
19
         It is hereby stipulated and agreed between defendant, Jose
20
     Enois Manzo, and plaintiff, United States of America, that the
21
     status conference scheduled for January 22, 2019, may be
22
     continued to March 11, 2019, at 9:00 a.m.
23
         The government continues to review additional information
24
     provided by the defense that may bear on resolution of the case,
25
     and additional investigation may follow.      The parties therefore
26
     ask the Court to exclude time from the date of this order
27
28
                                     -1-
1    through March 11, 2019, to give them adequate time to prepare.

2    The parties further ask to exclude time under the Speedy Trial

3    Act from the date of this order through that date pursuant to

4    Title 18, United States Code, Section 3161(h)(7)(A) and (B)(iv).

5    The parties agree that the interests of justice outweigh the

6    best interests of the public and the defendants in a speedy

7    trial and ask the Court to so find.

8
9                                  Respectfully Submitted,
10                                 HEATHER E. WILLIAMS
                                   Federal Defender
11
12   Dated:   January 17, 2019     /s/ T. Zindel__________________
                                   TIMOTHY ZINDEL
13                                 Assistant Federal Defender
                                   Attorney for JOSE ENOIS MANZO
14
15                                 McGREGOR W. SCOTT
                                   United States Attorney
16
17   Dated:   January 17, 2019     /s/ T. Zindel for T. Delgado___
                                   TIMOTHY DELGADO
18                                 Assistant U.S. Attorney

19   /////

20   /////

21   /////

22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28
                                    -2-
1                                 O R D E R

2
3        The status conference is continued to March 11, 2019, at

4    9:00 a.m.   The court finds that a continuance is necessary for

5    the reasons stated above and that the ends of justice served by

6    granting a continuance outweigh the best interests of the public

7    and the defendant in a speedy trial.     Time is therefore excluded

8    from the date of this order through March 11, 2019, pursuant to

9    18 U.S.C. § 3161(h)(7)(A) and (B)(iv).
10       IT IS SO ORDERED.

11
     Dated:   January 18, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     -3-
